Exhibit 10.1

PURCHASE AND SALE AGREEMENT

by and between

GGT Whitehall Holdings, LLC,

a Delaware limited liability company,

and

WF Arrowood, LLC,

a Delaware limited liability company

April 2, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I. INTERPRETATION      1      Section 1.01    Defined Terms      1     
Section 1.02    Additional Defined Terms      4    Article II. AGREEMENT TO SELL
AND PURCHASE SELLER’S INTEREST      4      Section 2.01    Sale and Purchase of
Seller’s Interest      4      Section 2.02    Distribution of Certain Cash     
5    Article III. REPRESENTATIONS AND WARRANTIES OF PURCHASER      5     
Section 3.01    Organization, Good Standing and Entity Authority      5     
Section 3.02    Authorization and Binding Effect of Documents      5     
Section 3.03    Absence of Conflicts      5      Section 3.04    Consents      6
     Section 3.05    Broker’s or Finder’s Fees      6      Section 3.06    No
Insolvency      6    Article IV. REPRESENTATIONS AND WARRANTIES OF SELLER      6
     Section 4.01    Organization and Good Standing and Entity Authorization   
  6      Section 4.02    Authorization and Binding Effect of Documents      6   
  Section 4.03    Absence of Conflicts      7      Section 4.04    Consents     
7      Section 4.05    Broker’s or Finder’s Fees      7      Section 4.06   
ERISA      7      Section 4.07    No Judgments      7      Section 4.08    No
Insolvency      8      Section 4.09    FIRPTA      8      Section 4.10   
Specially Designated National or Blocked Person      8   

 

i



--------------------------------------------------------------------------------

  Section 4.11    Ownership of Seller’s Interest      8      Section 4.12   
Adverse Actions      8      Section 4.13    Undisclosed Liabilities      8     
Section 4.14    Management Agreement      8    Article V. CERTAIN TAX MATTERS   
  9      Section 5.01    Treatment of Certain Taxable Periods      9     
Section 5.02    Tax Returns      9    Article VI. CLOSING      10     
Section 6.01    Delivery of Documents at Closing      10      Section 6.02   
Closing Costs      12    Article VII. INDEMNITY;      12      Section 7.01   
Indemnification by Purchaser      12      Section 7.02    Indemnification by
Seller      12      Section 7.03    Administration of Indemnification      12   
  Section 7.04    Exclusive Remedies      13    Article VIII. MISCELLANEOUS     
13      Section 8.01    Further Actions      13      Section 8.02    Consents
under Venture Agreement      14      Section 8.03    Notices      14     
Section 8.04    Entire Agreement      15      Section 8.05    Not Construed
Against Drafter      15      Section 8.06    Binding Effect; Benefits      15   
  Section 8.07    Assignment      15      Section 8.08    Governing Law      15
     Section 8.09    Amendments and Waivers      15   

 

ii



--------------------------------------------------------------------------------

  Section 8.10    Severability      16      Section 8.11    Headings      16   
  Section 8.12    Counterparts      16      Section 8.13    References      16
     Section 8.14    Exhibits      16      Section 8.15    Attorneys’ Fees     
16      Section 8.16    Waiver of Jury Trial      16      Section 8.17   
Facsimile and PDF Signatures      16   

EXHIBITS

 

A Property

 

B Form of Assignment and Assumption of Interest Agreement

 

C Non-Foreign Status Affidavit

 

iii



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is dated as of the 2nd day
of April 2014 (“Closing Date”), by and among WF Arrowood, LLC, a Delaware
limited liability company (“Seller”) and GGT Whitehall Holdings, LLC, a Delaware
limited liability company (“Purchaser”). Certain capitalized terms used herein
are defined in Section 1.01.

RECITALS:

A. Purchaser and Seller are the sole members of GGT Whitehall Venture NC, LLC, a
Delaware limited liability company (“Joint Venture”), in which Seller owns a 5%
membership interest and Purchaser owns a 95% membership interest. Seller’s
interest in the Joint Venture is referred to herein as “Seller’s Interest”.

B. The Joint Venture is governed by that certain Limited Liability Company
Agreement of the Joint Venture, dated as of January 9, 2012 (collectively with
all amendments thereto, the “Venture Agreement”).

C. The Joint Venture owns the fee simple interest in Class A rental apartment
community known as “Whitehall Parc Apartments” (the “Project”) located at 8024
Whitehall Executive Drive, in Charlotte, Mecklenburg County, North Carolina.

D. The Joint Venture is managed by the Purchaser as the Managing Member (as
defined in the Venture Agreement), who has delegated certain authority to the
Seller as Operating Member (as defined in the Venture Agreement) to manage
certain of the day-to-day business and affairs of the Joint Venture.

E. At Closing, Purchaser intends to purchase Seller’s Interest and Seller has
agreed to sell Seller’s Interest to Purchaser pursuant to the terms and
conditions set forth herein, and upon receipt of the Purchase Price, Seller has
agreed to resign as Operating Member and withdraw from the Joint Venture
pursuant to the terms and conditions set forth herein.

Accordingly, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Article I.

INTERPRETATION

Section 1.01 Defined Terms. As used herein, the following terms shall have the
meanings indicated:

Affiliate: With respect to any specified Person that is not an individual,
another Person which, directly or indirectly, controls, is controlled by, or is
under common control with, the specified Person.

Assignment and Assumption of Interest Agreement: Assignment and Assumption
Agreement substantially in the form of Exhibit B.



--------------------------------------------------------------------------------

Business Day: Any day, other than a Saturday, a Sunday or a day on which banks
in New York City are required or authorized to close.

Charter Documents: (i) with respect to any Person which is a corporation, the
certificate of incorporation and bylaws of such Person, (ii) with respect to any
Person which is a limited liability company, the certificate of formation and
operating or limited liability company agreement of such Person, and (iii) with
respect to any Person which is a limited partnership, the certificate of limited
partnership and partnership agreement of such Person.

Closing Date. As defined in the heading of this Agreement.

Code: The United States Internal Revenue Code of 1986, as amended.

Company Financing. Financing obtained by the Joint Venture, including any
replacement of the Existing Financing.

Documents: This Agreement, the Assignment and Assumption of Interest Agreement
and each other agreement, certificate or instrument delivered pursuant to this
Agreement.

ERISA: The Employee Retirement Income Security Act of 1974, as amended.

Existing Financing: The existing mortgage financing in the original principal
amount of $22,275,000, obtained by the Joint Venture from Regions Bank, NA with
respect to the Property.

GAAP: United States generally accepted accounting principles, consistently
applied.

Governmental Entity: Any governmental authority, agency, commission, board or
public authority.

Liabilities: Obligations or commitments of any nature whatsoever, whether direct
or indirect, matured or unmatured, fixed or unfixed, known or unknown, accrued,
asserted or unasserted, choate or inchoate, liquidated or unliquidated, secured
or unsecured, absolute, contingent or otherwise, including any indebtedness or
guaranty.

Licenses: All certificates, licenses, and permits issued by Governmental
Entities in connection with the ownership, leasing, use, occupancy, operation,
and maintenance of the Property.

Lien: Any mortgage, deed of trust, pledge, hypothecation, right of first
refusal, security, voting trust agreement, encumbrance, option, lien or charge
of any kind, whether voluntarily incurred or arising by operation of law or
otherwise, affecting any assets or property, including any agreement to give or
grant any of the foregoing, any conditional sale or other title retention
agreement, and the filing of or agreement to give any financing statement with
respect to any assets or property under the Uniform Commercial Code or
comparable law of any jurisdiction.

Loss: With respect to any Person, any and all costs, obligations, liabilities,
demands, claims, settlement payments, awards, judgments, fines, penalties,
damages, and reasonable out-of-pocket expenses, including court costs and
reasonable attorneys’ fees, whether or not arising out of a third party claim,
but excluding consequential damages.

 

2



--------------------------------------------------------------------------------

Management Agreement. That certain Management Agreement dated as of July 2,
2012, by and among the Joint Venture, CNL Global Growth Sub-Managers, LLC and
the Property Manager, as amended or supplemented to date, for the management of
the Property.

Material Adverse Effect: Any change, event, development or effect that
individually or in the aggregate has a material adverse effect on (a) the
assets, financial condition or results of operations of the Joint Venture, the
Project and the Property in the aggregate or (b) the ability of the parties to
consummate the transactions contemplated by this Agreement.

Person: Any individual, partnership, corporation, limited liability company,
trust or other legal entity.

Pre-Closing Tax Period. Any taxable period ending on or before the Closing Date
and the portion, ending on the Closing Date, of any Straddle Period.

Property: The real property identified Exhibit A that is owned in fee simple by
the Joint Venture and all buildings, structures, fixtures and other improvements
located thereon, including all permits, easements, Licenses, rights-of-way,
rights and related appurtenances.

Property Manager. GREP Southeast, LLC, a Delaware limited liability company.

Purchase Price: An amount equal to Five Million Five Hundred Thousand Dollars
($5,500,000).

Refinancing: An intended loan to the Joint Venture in the original principal
amount of $28,215,000 from Prudential Affordable Mortgage Company, LLC, a
Delaware limited liability company, such loan to be sold to the Federal Home
Loan Mortgage Corporation under Freddie Mac’s Capital Markets Execution Program,
and shall be secured by, among other things, a first priority mortgage on the
Property.

Specially Designated National or Blocked Person: (i) A person or entity
designated by the U.S. Department of the Treasury’s Office of Foreign Assets
Control from time to time as a “specially designated national or blocked person”
or similar status, (ii) a person or entity described in Section 1 of U.S.
Executive Order 13224, issued on September 23, 2001 (the “Executive Order”), or
(iii) a person or entity otherwise identified by Governmental Entity or legal
authority as a person with whom a United States Person is prohibited from
transacting business. As of the date hereof, a list of such designations and the
text of the Executive Order are published under the internet website address
www.ustreas.gov/offices/enforcement/ofac.

Taxes: All federal, state, local and foreign taxes including, without
limitation, income, gains, transfer, unemployment, withholding, payroll, social
security, real property, personal property, excise, sales, use and franchise
taxes, levies, assessments, imposts, duties, licenses and registration fees and
charges of any nature whatsoever, including interest, penalties and additions
with respect thereto and any interest in respect of such additions or penalties,
but excluding impact fees or other similar exactions levied or payable in
connection with the development or operation of any of the Project and excluding
special assessments.

 

3



--------------------------------------------------------------------------------

Tax Returns. Any return, report, declaration, form, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

Title Company: Chicago Title Insurance Company.

United States Person: (i) Any individual or business entity, regardless of
location, that is a resident of the United States; (ii) any individual or
business entity physically located within the United States; (iii) any business
entity organized under the laws of the United States or of any state, territory,
possession, or district thereof; and (iv) any business entity, wheresoever
organized or doing business, which is owned or controlled by an individual or
business entity specified in (i) or (iii) above.

Section 1.02 Additional Defined Terms. As used herein, the following terms shall
have the meanings defined in the recitals or sections indicated below:

 

Agreement    Preamble Closing    Section 6.01(a) Closing Statement    Section
6.01(a)(iv) Indemnified Party    Section 7.03(a) Indemnifying Party    Section
7.03(a) Joint Venture    Recital A Purchaser    Preamble Seller    Preamble
Seller Parent    Section 7.02 Seller’s Interest    Recital A Straddle Period   
Section 5.01 Survival Period    Section 7.02 Venture Agreement    Recital B

Article II.

AGREEMENT TO SELL AND PURCHASE SELLER’S INTEREST

Section 2.01 Sale and Purchase of Seller’s Interest. Upon and subject to the
terms and conditions provided herein, in consideration of the payment of the
Purchase Price to Seller, Seller hereby agrees to sell to Purchaser, and
Purchaser agrees to buy from Seller, Seller’s Interest.

 

4



--------------------------------------------------------------------------------

Section 2.02 Distribution of Certain Cash. Notwithstanding anything to the
contrary contained herein, the parties acknowledge and agree that Seller shall
be entitled to receive a final distribution of Operating Cash Flow (as defined
in the Venture Agreement) for any period prior to Closing for which the Joint
Venture did not previously make such distribution to Seller. To the extent
reasonably possible, Seller and Purchaser shall cause the Joint Venture to make
such final distribution of Operating Cash Flow to Seller on the Closing Date;
provided, however, if it is not reasonably possible to calculate or distribute
such Operating Cash Flow to Seller on the Closing Date, Purchaser shall cause
the Joint Venture to make such final distribution to Seller after Closing as
soon as reasonably possible after the Closing Date (in no event later than
thirty (30) days after the Closing Date). Purchaser’s obligation to cause the
Company to make such final distribution to Seller shall survive Closing. All
provisions of the Venture Agreement allocating profits, losses, gains,
deductions and credits for tax purposes shall remain in effect until the Closing
Date. Payment of distributions will be subject to applicable state tax
withholding unless Seller has executed and delivered to Purchaser a Form NC-NPA
(39) at or prior to Closing.

Article III.

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser represents and warrants to Seller as follows:

Section 3.01 Organization, Good Standing and Entity Authority. Purchaser is a
limited liability company, duly organized, validly existing and in good standing
under the laws of the State of Delaware. Purchaser has all requisite limited
liability company power to own and operate its properties and carry on its
business.

Section 3.02 Authorization and Binding Effect of Documents. Purchaser has all
requisite power and authority to enter into this Agreement and shall have all
requisite power and authority to enter into the other Documents to which
Purchaser is to be a party and to consummate the transactions contemplated by
this Agreement and such other Documents. The execution and delivery of this
Agreement by Purchaser and the consummation by Purchaser of the transactions
contemplated hereby, on the terms and subject to the conditions herein, has been
duly authorized by all necessary action on the part of Purchaser. This Agreement
has been, and each of the other Documents to which Purchaser is to be a party
will be, duly executed and delivered by Purchaser at or prior to Closing. This
Agreement constitutes (and each of the other Documents to which Purchaser is to
be a party, when executed and delivered, will constitute) the valid and binding
obligation of Purchaser enforceable against Purchaser in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and other similar laws affecting the rights of creditors generally and to the
exercise of judicial discretion in accordance with general principles of equity,
whether applied by a court of law or of equity.

Section 3.03 Absence of Conflicts. The execution, delivery and performance by
Purchaser of this Agreement and the other Documents to which Purchaser is to be
a party, and consummation by Purchaser of the transactions contemplated hereby
and thereby, do not and will not (i) conflict with or result in any breach of
any of the terms, conditions or provisions of, (ii) constitute a default under,
(iii) result in a violation of, or (iv) give any third party the right to
modify, terminate or accelerate any obligation under, the provisions of the
certificate of formation or limited liability company agreement of Purchaser,
any law, regulation, judgment, rule, order or decree to which Purchaser is
subject, or any indenture.

 

5



--------------------------------------------------------------------------------

Section 3.04 Consents. Except for such reports and filings that an Affiliate of
Purchaser may be required to make with the Securities and Exchange Commission
pursuant to the Securities Exchange Act of 1934, as amended, the execution,
delivery and performance by Purchaser of this Agreement and the other Documents
to which Purchaser is to be a party do not require any order, permission,
consent, approval, authorization, registration or validation of, or exemption,
clearance or other action by, or notice or declaration to, or filing with, any
Governmental Entity or the consent, waiver or approval of any other Person which
has not been obtained and is currently in full force and effect.

Section 3.05 Broker’s or Finder’s Fees. No agent, broker, investment banker or
other Person acting on behalf of or under the authority of Purchaser is or will
be entitled to any broker’s or finder’s fee or any other commission or similar
fee, directly or indirectly, from Seller in connection with the transactions
contemplated by this Agreement.

Section 3.06 No Insolvency. Purchaser has not committed an act of bankruptcy,
proposed a compromise or arrangement to its creditors generally, had any
petition for a receiving order in bankruptcy filed against it, instituted any
proceeding with respect to a compromise or arrangement, instituted any
proceeding to have itself declared bankrupt or wound-up, instituted any
proceeding to have a receiver appointed in connection with any of its assets,
had any encumbrancer take possession of any of its assets, or had any execution
or distress become enforceable or become levied upon any of its assets or
otherwise taken advantage of any bankruptcy or insolvency laws.

Article IV.

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants to Purchaser as follows:

Section 4.01 Organization and Good Standing and Entity Authorization. Seller is
a limited liability company, duly organized, validly existing and in good
standing under the laws of the State of Delaware.

Section 4.02 Authorization and Binding Effect of Documents. Seller has all
requisite limited liability company power and authority to enter into this
Agreement, and the other Documents to which it is to be a party and to
consummate the transactions contemplated by this Agreement and such other
Documents. The execution and delivery of this Agreement by Seller and the
consummation by Seller of the transactions contemplated hereby, on the terms and
subject to the conditions herein, have been duly authorized by all necessary
action on the part of Seller and Seller’s equity holders. This Agreement has
been, and each of the other Documents to which Seller is to be a party will be,
duly executed and delivered by Seller at or prior to Closing. This Agreement
constitutes (and each of the other Documents to which Seller is to be a party,
when executed and delivered, will constitute) the valid and binding obligation
of Seller enforceable against Seller in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and other similar
laws affecting the rights of creditors generally and to the exercise of judicial
discretion in accordance with general principles of equity, whether applied by a
court of law or of equity.

 

6



--------------------------------------------------------------------------------

Section 4.03 Absence of Conflicts. The execution, delivery and performance by
Seller of this Agreement and the other Documents to which Seller is to be a
party, and consummation by Seller of the transactions contemplated hereby and
thereby, do not and will not (i) conflict with or result in any breach of any of
the terms, conditions or provisions of, (ii) constitute a default under,
(iii) result in a violation of, (iv) give any third party the right to modify,
terminate or accelerate any obligation under, the provisions of the certificate
of formation or limited liability company agreement of Seller, any law,
regulation, rule, judgment, order or decree to which Seller is subject, or any
indenture, mortgage, lease, loan agreement or other agreement or instrument by
which Seller is bound or affected (other than any Company Financing).

Section 4.04 Consents. The execution, delivery and performance by Seller of this
Agreement and the other Documents, and consummation by Seller of the
transactions contemplated hereby and thereby, do not and will not require the
authorization, consent, approval, exemption, clearance, order, permission,
license, registration or validation of, or exemption by, or other action by or
notice or declaration to, or filing with, any court or Governmental Entity, or
the consent, waiver or approval of any other Person which has not been obtained
and is currently in full force and effect (other than any Company Financing).

Section 4.05 Broker’s or Finder’s Fees. No agent, broker, investment banker, or
other Person acting on behalf of or under the authority of Seller is or will be
entitled to any broker’s or finder’s fee or any other commission or similar fee,
directly or indirectly, from Purchaser in connection with the transactions
contemplated by this Agreement.

Section 4.06 ERISA.

(a) Seller is not an “employee benefit plan” (as defined in Section 3(3) of
ERISA) that is subject to the provisions of Title I of ERISA, a “plan” as
defined in and subject to Section 4975 of the Code, or an entity deemed to hold
“plan assets” of either of the foregoing.

(b) Seller is not a “governmental plan” within the meaning of Section 3(32) of
ERISA and Seller is not subject to state statutes regulating investments of and
fiduciary obligations with respect to governmental plans that would be violated
by the transactions contemplated by this Agreement.

Section 4.07 No Judgments. To Seller’s knowledge, (a) there is no suit, action,
proceeding, investigation, complaint or claim commenced, pending or threatened
against the Seller or the Joint Venture (including, without limitation, any
pending or threatened litigation against the Property Manager with respect to
the Property, or the Members of the Joint Venture, either in their capacity as
Members or as Managing Member or Operating Member (as such terms are defined in
the Venture Agreement), as applicable, nor is there any basis for any such suit,
action, proceeding, investigation, complaint or claim, and (b) there are no
judgments presently outstanding and unsatisfied directly against Seller or the
Joint Venture and such entities are not involved in any litigation at law or in
equity, or in any proceeding before any court, or by or before any Governmental
Entity, which judgment, litigation or proceeding could reasonably

 

7



--------------------------------------------------------------------------------

be anticipated to have a material adverse effect on (i) the assets, financial
condition or results of operations of the Joint Venture, the Project and the
Property in the aggregate or (ii) the ability of the parties to consummate the
transactions contemplated by this Agreement, and which is not fully covered by
insurance. The foregoing representations and warranties set forth in this
Section 4.07 shall not apply to any collection or eviction action with respect
to tenants of the Project in the ordinary course of business.

Section 4.08 No Insolvency. Seller has not committed an act of bankruptcy,
proposed a compromise or arrangement to its creditors generally, or had any
petition for a receiving order in bankruptcy filed against it, instituted any
proceeding to have itself declared bankrupt or wound-up, instituted any
proceeding to have a receiver appointed in connection with any of its assets,
had any encumbrancer take possession of any of its assets, or had any execution
or distress become enforceable or become levied upon any of its assets or
otherwise taken advantage of any bankruptcy or insolvency laws.

Section 4.09 FIRPTA. Seller is not a “foreign person” within the meaning of
Section 1445 of the Code and the regulations issued thereunder.

Section 4.10 Specially Designated National or Blocked Person. Based solely on
publicly-available information or as otherwise disclosed to Seller, neither
Seller, nor any of its shareholders, directors or officers is a Specially
Designated National or Blocked Person. Neither Seller nor any of its
shareholders is directly or indirectly owned or controlled by the government of
any country that is subject to an embargo by the United States government.
Neither Seller nor any of its shareholders, directors or officers is acting on
behalf of a government of any country that is subject to such an embargo.

Section 4.11 Ownership of Seller’s Interest. Seller is the sole legal owner of
the Interest. The Interest is free and clear of all Liens encumbering the
Interest, and Seller has good and marketable title to the Interest (subject to
applicable securities laws). There is no restriction or limitation on Seller’s
right to sell the Interest as contemplated by this Agreement, except as set
forth in the Venture Agreement, for the consummation by Seller of the
transactions contemplated by this Agreement. At Closing, Seller will transfer to
Purchaser the Interest, free and clear of all Liens.

Section 4.12 Adverse Actions. Seller has not taken any actions that could give
rise to a Lien on the Property or any of the assets or property owned by the
Joint Venture. Seller is not in default of its obligations as Operating Member
or Member under the terms of the Venture Agreement in any material respect.

Section 4.13 Undisclosed Liabilities. To Seller’s knowledge, the Joint Venture
has no material Liabilities required by GAAP to be disclosed on a balance sheet,
except those Liabilities incurred in the ordinary course of business, those
Liabilities that have been disclosed to Purchaser or that Purchaser has
knowledge of, or those Liabilities that are set forth on the most recent
financial statements of the Joint Venture.

Section 4.14 Management Agreement. To Seller’s knowledge, there has been no
default or breach by the Property Manager under the terms of the Management
Agreement, including any fraud, whether or not material, involving or that has
involved management of the Project.

 

8



--------------------------------------------------------------------------------

As used in this Agreement, the phrase “to Seller’s knowledge” and similar
phrases shall mean the current, actual (not constructive, imputed or implied)
knowledge of Gregory D. Bonifield.

Article V.

CERTAIN TAX MATTERS

Section 5.01 Treatment of Certain Taxable Periods. Seller shall be responsible
for payment of Seller’s share of any federal or state Taxes, as determined under
the terms of the Venture Agreement as in effect immediately prior to the
Closing, for the Pre-Closing Tax Period. For purposes of this Agreement, in the
case of any taxable period of the Joint Ventures that commences prior to and
includes (but does not end on) the Closing Date (a “Straddle Period”), the
amount of any federal or state income Taxes based on or measured by income or
receipts of the Joint Venture for the Pre-Closing Tax Period shall be determined
based on an interim closing of the books as of the close of business on the
Closing Date and the amount of other such Taxes of the Joint Venture for a
Straddle Period which relate to the Pre-Closing Tax Period shall be deemed to be
the amount of such income Tax for the entire taxable period multiplied by a
fraction the numerator of which is the number of days in the taxable period
ending on the Closing Date and the denominator of which is the number of days in
such Straddle Period.

Section 5.02 Tax Returns.

(a) The Purchaser will cause to be prepared and cause to be filed any income Tax
Returns of the Joint Venture for taxable periods ending on or before the Closing
Date and all other income Tax Returns of the Joint Venture which are filed after
the Closing Date. Seller agrees that it will be allocated liability for federal
and state income Taxes due with respect to taxable periods ending on or before
the Closing Date and the amount of any federal and state income Taxes allocable
to the Pre-Closing Tax Period under Section 5.01 with respect to a Straddle
Period Tax Return as provided in the Venture Agreement as in effect immediately
prior to the Closing.

(b) All income Tax sharing agreements or similar agreements with respect to or
involving the Joint Venture and Purchaser and Seller shall be terminated as of
the Closing Date and, after the Closing Date, the Joint Venture shall not be
bound thereby or have any liability thereunder.

(c) After the Closing, Purchaser shall inform Seller within thirty (30) days of
its or the Joint Venture’s receipt of any notice of any federal or state income
Tax audit, assessment, adjustment, examination or proceeding (“Tax Contest”)
relating in whole or in part to federal or state income Taxes for which Seller
may have liability; provided, however, that the failure of Purchaser to provide
such notice shall not affect Seller’s liability as to such Taxes except to the
extent, and only to the extent, Seller is materially prejudiced. Seller shall
have the right to participate in any such Tax Contest at its own expense, shall
be entitled to control the disposition of any issue in any such Tax Contest that
relates solely to Seller’s Tax liability and

 

9



--------------------------------------------------------------------------------

that does not affect the potential liability of Purchaser, and shall be entitled
to jointly control with Purchaser and the Joint Venture the defense and
disposition of any issue in any such Tax Contest that relates to any such Tax
liability of Seller. Purchaser shall control at its own expense and shall have
the right to employ counsel of its choice for any other Tax Contests. With
respect to a Tax Contest in which Seller is entitled to participate, Seller
shall not settle any such Tax Contest without the prior consent of Purchaser
(which consent may not be unreasonably withheld). The Parties each agree to
consult with and to keep the other Parties hereto informed on a regular basis
regarding the status of any Tax Contest to the extent that such Tax Contest
could affect a liability of such other Party (including indemnity obligations
hereunder).

(d) Purchaser and Seller shall cooperate fully, as and to the extent reasonably
requested by one another, in connection with the preparation and filing of Tax
Returns and any audit, litigation or other proceeding with respect to Taxes.
Such cooperation shall include the retention and (upon another’s request) the
provision of records and information which are reasonably relevant to any such
audit, litigation or other proceeding and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder. Purchaser and the Joint Venture on the one
hand, and Seller on the other, agree (a) to retain for a period of four
(4) years following the Closing Date, all books and records with respect to
federal and state income Tax matters pertinent to the Joint Venture relating to
any taxable periods, and (b) to give the other Party reasonable written notice
prior to transferring, destroying or discarding any such books and records and,
if so requested, Purchaser, the Joint Venture or Seller, as the case may be,
shall allow the requesting party to take possession of such books and records.
The parties hereto agree, upon request, to use reasonable efforts to obtain any
certificate or other document from any taxing authority or any other Person as
may be necessary to mitigate, reduce or eliminate any Tax that could otherwise
be imposed.

Article VI.

CLOSING

Section 6.01 Delivery of Documents at Closing.

(a) At the closing of Purchaser’s acquisition of Seller’s Interest (the
“Closing”), Seller shall:

(i) Execute and deliver to Purchaser (or its designee) the Assignment and
Assumption of Interest Agreement, which shall constitute Seller’s relinquishment
of Seller’s Interest in the Joint Venture, and any share certificate(s)
representing Seller’s Interest, duly endorsed for transfer or accompanied by one
or more stock powers.

(ii) Provide to Purchaser (A) a copy of the Charter Documents of Seller
certified by a duly authorized manager or officer of Seller and (B) such other
evidence of the power and authority of Seller to consummate the transactions
described in this Agreement as Purchaser may reasonably require.

(iii) Execute, cause to be acknowledged as appropriate and deliver to Purchaser
such additional documents as may be reasonably necessary or customary to
consummate the transactions contemplated by this Agreement and that are
consistent with this Agreement (and do not impose any additional Liabilities on
Seller beyond what is contemplated by this Agreement).

 

10



--------------------------------------------------------------------------------

(iv) Execute, cause to be acknowledged as appropriate and deliver to Purchaser a
closing statement or memorandum in a form reasonably acceptable to Purchaser and
Seller (the “Closing Statement”).

(v) Execute, cause to be acknowledged and deliver to Purchaser one or more
non-foreign status affidavits in the form of Exhibit C, as required by
Section 1445 of the Code, if required by the lender in connection with the
closing of the Refinancing.

(vi) Execute, cause to be acknowledged and deliver to the Title Company any
non-imputation and other customary closing affidavits, certificates and
agreements as the Title Company may require to issue any title policies, updates
or endorsements in connection with closing of the Refinancing.

(vii) Execute or cause to be executed, and cause to be acknowledged and filed,
as applicable, any and all transfer tax forms, or signature pages to transfer
tax forms reasonably requested by Purchaser in connection with the transfer of
Seller’s Interest to Purchaser (or its designee) as contemplated hereunder.

(b) At the Closing, Purchaser shall:

(i) Pay the Purchase Price by wire transfer of immediately available funds to an
account designated by Seller and the other closing costs to be borne by
Purchaser hereunder.

(ii) Execute and deliver to Seller the Assignment and Assumption of Interest
Agreement.

(iii) Cause each lender under any Company Financing to deliver a release of
Seller and/or its Affiliates from any and all liability, direct or contingent,
for which Seller and/or its Affiliates are or may be personally liable.

(iv) Execute, cause to be acknowledged as appropriate and deliver such
additional documents as may be reasonably necessary or customary to consummate
the transactions contemplated by this Agreement and that are consistent with
this Agreement (and do not impose any additional Liabilities on Purchaser beyond
what is contemplated by this Agreement).

(v) Execute, and cause to be acknowledged, as appropriate, and deliver the
Closing Statement.

(vi) Execute, cause to be acknowledged and deliver to the Title Company any
non-imputation and other customary closing affidavits, certificates and
agreements as the Title Company may require to issue any title policies, updates
or endorsements in connection with closing of the Refinancing.

(vii) Execute, and cause to be notarized and filed, as applicable, any and all
transfer tax forms, or signature pages to transfer tax forms, required by
applicable law or advisable, in the reasonable opinion of Purchaser (as the case
may be), in connection with the transfer of Seller’s Interest to Purchaser (or
its designee).

 

11



--------------------------------------------------------------------------------

Section 6.02 Closing Costs.

(a) Except as otherwise specifically provided in this Agreement, Purchaser and
Seller shall each, as appropriate, pay the fees and expenses of their own
attorneys, accountants, financial advisors, investment bankers and employees.

(b) Any transfer taxes, fees or similar charges incurred as a result of the
transactions contemplated by this Agreement shall be paid by the party
customarily responsible for the payment of such taxes, fees and charges in the
applicable jurisdiction.

Article VII.

INDEMNITY;

Section 7.01 Indemnification by Purchaser. Purchaser shall indemnify, defend,
and hold harmless Seller and its respective members, officers, directors,
employees, Affiliates, successors and assigns from and against, and pay or
reimburse each of them for and with respect to, any Loss relating to, arising
out of or resulting from any breach by Purchaser of any of its representations,
warranties, covenants or agreements in this Agreement or any other Document to
which it is a party; provided, however, that all claims for indemnification
under this Section 7.01 must be set forth in reasonable detail in a written
notice received by Purchaser during the Survival Period (as defined below) and
any litigation with respect to such claim shall be commenced on or prior to the
date that is sixty (60) days after the expiration of the Survival Period.

Section 7.02 Indemnification by Seller. Each of Seller and Woodfield Investment
Company, LLC, a Delaware limited liability company (“Seller Parent”) shall
jointly and severally indemnify, defend, and hold harmless Purchaser and its
officers, directors, employees, Affiliates, successors and assigns from and
against, and pay or reimburse each of them for and with respect to, any Loss
relating to, arising out of or resulting from any breach by Seller of any of its
representations, warranties, covenants or agreements in this Agreement or any
other Document to which it is a party; provided, however, that all claims for
indemnification under this Section 7.02 must be set forth in reasonable detail
in a written notice received by Seller and/or Seller Parent not later than the
date that is twelve (12) months following the Closing Date (the “Survival
Period”) and any litigation with respect to such claim shall be commenced on or
prior to the date that is sixty (60) days after the expiration of the Survival
Period.]

Section 7.03 Administration of Indemnification. For purposes of administering
the indemnification provisions set forth in Sections 7.01 and 7.02, the
following procedure shall apply:

(a) Whenever a claim shall arise for indemnification under this Article, the
party entitled to indemnification (the “Indemnified Party”) shall promptly give
written notice to the party from whom indemnification is sought (the
“Indemnifying Party”) setting forth in

 

12



--------------------------------------------------------------------------------

reasonable detail, to the extent then available, the facts concerning the nature
of such claim and the basis upon which the Indemnified Party believes that it is
entitled to indemnification hereunder.

(b) In the event of any claim for indemnification resulting from or in
connection with any claim by a third party, the Indemnifying Party shall be
entitled, at its sole expense, either (i) to participate in defending against
such claim or (ii) to assume the entire defense with counsel which is selected
by it and which is reasonably satisfactory to the Indemnified Party provided
that (A) the Indemnifying Party agrees in writing that it does not and will not
contest its responsibility for indemnifying the Indemnified Party in respect of
such claim or proceeding and (B) no settlement shall be made and no judgment
consented to without the prior written consent of the Indemnified Party which
shall not be unreasonably withheld. If, however, (i) the claim, action, suit or
proceeding would, if successful, result in the imposition of damages for which
the Indemnifying Party would not be solely responsible, or (ii) representation
of both parties by the same counsel would otherwise be inappropriate due to
actual or potential differing interests between them, then the Indemnifying
Party shall not be entitled to assume the entire defense and each party shall be
entitled to retain counsel who shall cooperate with one another in defending
against such claim. In the case of clause (i) of the immediately preceding
sentence, the Indemnifying Party shall be obligated to bear only that portion of
the expense of the Indemnified Party’s counsel that is in proportion to the
damages indemnifiable by the Indemnifying Party compared to the total amount of
the third-party claim against the Indemnified Party.

(c) If the Indemnifying Party does not choose to defend against a claim by a
third party, the Indemnified Party may defend in such manner as it deems
appropriate or settle the claim (after giving notice thereof to the Indemnifying
Party) on such terms as the Indemnified Party may deem appropriate, and the
Indemnified Party shall be entitled prompt indemnification from the Indemnifying
Party in accordance with this Article.

(d) Failure or delay by an Indemnified Party to give prompt notice of any claim
shall not release, waive or otherwise affect an Indemnifying Party’s obligations
with respect to the claim, except to the extent that the Indemnifying Party can
demonstrate actual loss or prejudice as a result of such failure or delay or if
the Indemnified Party fails to deliver written notice of such claim prior to the
expiration of the Survival Period.

Section 7.04 Exclusive Remedies. The rights and remedies set forth in this
Article VII shall be exclusive of all other rights to monetary damages that any
party (or any party’s successors or assigns) would otherwise have at law or in
equity in connection with the transactions contemplated by this Agreement or any
other Document, other than with respect to claims based on common law fraud or
rights which by law cannot be waived or limited.

Article VIII.

MISCELLANEOUS

Section 8.01 Further Actions. From time to time before, at and after the
Closing, each party will execute and deliver such documents as reasonably
requested by any other party in order more effectively to consummate the
transactions contemplated hereby, provided that such documents do not impose
additional Liabilities on such party.

 

13



--------------------------------------------------------------------------------

Section 8.02 Consents under Venture Agreement. Seller and Purchaser acknowledge
that the transactions contemplated hereunder may require the consent of Seller
and Purchaser in accordance with the terms of the Venture Agreement, and the
execution and delivery by Seller of this Agreement shall evidence any such
required consent of Seller and Purchaser.

Section 8.03 Notices. All notices, demands or other communications given
hereunder shall be in writing and shall be sufficiently given if delivered by
courier (including overnight delivery service) or sent by registered or
certified mail, first class, postage prepaid, or by electronic mail or facsimile
(provided that an additional copy is delivered by one of the foregoing methods),
addressed as follows:

 

(a)      If to Seller, to:    WF Arrowood, LLC    3328 Landerwood Drive   
Charlotte, North Carolina 28210    Attn.: Chad M. Hagler    Facsimile No:
704-837-7514    Email Address: chagler@woodfieldinvestments.com

with a copy to:

      K&L Gates, LLP    214 North Tryon Street    Hearst Tower, 47th Floor   
Charlotte, North Carolina 28202    Attn: David L. Jones, Esq.    Facsimile No.:
704-3331-7481    Email Address: david.jones@klgates.com

(b)  

   If to Purchaser, to:    GGT Whitehall Holdings, LLC    CNL Center at City
Commons    450 South Orange Avenue    Orlando, Florida 32801    Attn.: Rosemary
Q. Mills    Facsimile No: 407-264-8953    Email Address: Rosemary.Mills@cnl.com
   Attn: Scott Hall    Facsimile No: 407-264-8953    Email Address:
Scott.Hall@cnl.com

 

14



--------------------------------------------------------------------------------

with a copy to:       Lowndes, Drosdick, Doster, Kantor & Reed, P.A.    215
North Eola Drive    Orlando, Florida 32801    Attn.: Peter E. Reinert, Esq.   
Facsimile No: 407-843-4444    Email Address: peter.reinert@lowndes-law.com

or such other address as a party may from time to time notify the other party in
writing (as provided above). Any such notice, demand or communication shall be
deemed to have been given (i) if so mailed, as of the close of the fifth
Business Day following the date so mailed, (ii) if delivered by courier, on the
date received and (iii) if sent by electronic mail or facsimile, on the date
transmitted if during normal business hours of the recipient, and otherwise on
the next Business Day of the recipient.

Section 8.04 Entire Agreement. This Agreement, the Exhibits and the other
Documents contain the entire understanding among the parties with respect to the
subject matter hereof and are intended to be a full integration of all prior or
contemporaneous agreements, conditions or undertakings among the parties hereto.
There are no promises, agreements, conditions, undertakings, warranties or
representations, oral or written, express or implied, among the parties with
respect to the subject matter hereof other than as set forth in this Agreement
and the Exhibits and other Documents.

Section 8.05 Not Construed Against Drafter. This Agreement has been negotiated
and prepared by the parties and their respective counsel, and should any
provision of this Agreement require judicial interpretation, the court
interpreting or construing the provision shall not apply the rule of
construction that a document is to be construed more strictly against one party.

Section 8.06 Binding Effect; Benefits. Except as otherwise provided herein, this
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective successors or permitted assigns. Except to the extent
specified herein, nothing in this Agreement, express or implied, shall confer on
any person other than the parties hereto and their respective successors or
permitted assigns any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

Section 8.07 Assignment. Neither this Agreement nor any of the rights, interests
or obligations hereunder may be assigned by any party without the prior written
consent of the other parties, provided that Purchaser may assign all of its
respective rights under this Agreement to an Affiliate.

Section 8.08 Governing Law. This Agreement shall in all respects be governed by
and construed in accordance with the laws of the State of Delaware without
regard to its principles of conflicts of laws.

Section 8.09 Amendments and Waivers. No term or provision of this Agreement may
be amended, waived, discharged or terminated orally, but only by an instrument
in writing signed by the party against whom the enforcement of such amendment,
waiver, discharge or termination is sought. Any waiver shall be effective only
in accordance with its express terms and conditions.

 

15



--------------------------------------------------------------------------------

Section 8.10 Severability. Any provision of this Agreement which is
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such unenforceability without invalidating the remaining
provisions hereof, and any such unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. To
the extent permitted by applicable law, the parties hereto hereby waive any
provision of law now or hereafter in effect which renders any provision hereof
unenforceable in any respect.

Section 8.11 Headings. The captions in this Agreement are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.

Section 8.12 Counterparts. This Agreement may be executed in any number of
counterparts, and by any party on separate counterparts, each of which shall be
an original, and all of which together shall constitute one and the same
instrument.

Section 8.13 References. All references in this Agreement to Articles and
Sections are to Articles and Sections contained in this Agreement unless a
different document is expressly specified.

Section 8.14 Exhibits. Unless otherwise specified herein, each Exhibit referred
to in this Agreement is attached hereto, and each such Exhibit (other than
Exhibits that are to be separately executed and delivered as Documents) is
hereby incorporated by reference and made a part hereof as if fully set forth
herein.

Section 8.15 Attorneys’ Fees. In the event any party brings an action to enforce
or interpret any of the provisions of this Agreement, the “prevailing party” in
such action shall, in addition to any other recovery, be entitled to its
reasonable attorneys’ fees and expenses arising from such action and any appeal
or any bankruptcy action related thereto, whether or not such matter proceeds to
court. For purposes of this Agreement, “prevailing party” shall mean, in the
case of a Person asserting a claim, such Person is successful in obtaining
substantially all of the relief sought, and in the case of a Person defending
against or responding to a claim, such Person is successful in denying
substantially all of the relief sought.

Section 8.16 Waiver of Jury Trial. EACH PARTY HEREBY WAIVES TRIAL BY JURY IN ANY
PROCEEDINGS BROUGHT BY ANY OTHER PARTY IN CONNECTION WITH ANY MATTER ARISING OUT
OF OR IN ANY WAY CONNECTED WITH THE TRANSACTION, THIS AGREEMENT, SELLER’S
INTEREST, THE FACILITIES OR THE RELATIONSHIP OF THE PARTIES HEREUNDER. THE
PROVISIONS OF THIS SECTION SHALL SURVIVE THE CLOSING (AND NOT BE MERGED THEREIN)
OR ANY EARLIER TERMINATION OF THIS AGREEMENT.

Section 8.17 Facsimile and PDF Signatures. Signatures to this Agreement
transmitted by facsimile or by electronic mail in PDF format shall be valid and
effective to bind the party so signing. Each party agrees to promptly deliver an
execution original to this Agreement with its actual signature to the other
parties, but a failure to do so shall not affect the enforceability of this
Agreement, it being expressly agreed that each party to this Agreement shall be
bound by its own

 

16



--------------------------------------------------------------------------------

facsimile signature or signature transmitted by electronic mail in PDF format
and shall accept the facsimile signature or signature transmitted by electronic
mail in PDF format of each other party to this Agreement.

[SIGNATURES FOLLOW ON NEXT PAGES]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first written above.

 

SELLER WF Arrowood, LLC, LLC, a Delaware limited liability company By:  

/s/ Chad M. Hagler

Name:   Chad M. Hagler Title:   Manager

Signature Page to Purchase and Sale Agreement- GGT Whitehall Holdings, LLC and
WF Arrowood, LLC



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first written above.

 

PURCHASER GGT Whitehall Holdings, LLC, a Delaware limited liability company By:
 

/s/ Scott C. Hall

Name:   Scott C. Hall Title:   Vice President

 

Signature Page to Purchase and Sale Agreement- GGT Whitehall Holdings, LLC and
WF Arrowood, LLC



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first written above.

 

SELLER PARENT Executed solely for the purpose of acknowledging and agreeing to
the indemnity by the undersigned set forth in Section 7.02 WOODFIELD INVESTMENT
COMPANY, LLC, a Delaware limited liability company By:  

/s/ Todd H. Jacobus

Name:   Todd H. Jacobus Title:   Manager

 

Signature Page to Purchase and Sale Agreement- GGT Whitehall Holdings, LLC and
WF Arrowood, LLC



--------------------------------------------------------------------------------

Exhibit A

Property

Omitted as not necessary to an understanding of the Agreement.

Exhibit B

Form of Assignment and Assumption of Interest Agreement

Omitted as not necessary to an understanding of the Agreement.

Exhibit C

Non-Foreign Status Affidavit

Omitted as not necessary to an understanding of the Agreement.